 


109 HR 6390 IH: Parents’ Empowerment Act
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6390 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Hunter introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide a civil action for a minor injured by exposure to an entertainment product containing material that is harmful to minors, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Parents’ Empowerment Act. 
2.Civil action for a minor injured by exposure to an entertainment product containing material that is harmful to minors 
(a)Civil actionA minor, through a person acting on behalf of the minor in accordance with Rule 17(c) of the Federal Rules of Civil Procedure to the extent applicable, may, in a civil action in an appropriate district court of the United States, obtain relief under subsection (b) against any person who knowingly sells or distributes in interstate or foreign commerce an entertainment product containing material that is harmful to minors, if— 
(1)a reasonable person would expect a substantial number of minors to be exposed to the material; and 
(2)the minor as a result of exposure to that material is likely to suffer personal or emotional injury or injury to mental or moral welfare. 
(b)ReliefIn an action under subsection (a), if the minor is the prevailing party— 
(1)the minor shall recover compensatory damages of not less than $10,000 for each instance of any such material in any such product to which such minor was so exposed; 
(2)the minor may recover punitive damages; 
(3)the court, in its discretion, may allow the minor a reasonable attorney’s fee (including expert fees) as part of the costs; and 
(4)the court may order any other appropriate relief. 
(c)Affirmative defenseIt is an affirmative defense to an action under this section that a parent or guardian of the minor owned or possessed the entertainment product containing the material to which the minor was exposed, and an act of that parent or guardian was the proximate cause of the minor’s exposure to that material. 
(d)DefinitionsFor purposes of this section: 
(1)The term entertainment product means a picture, photograph, image, graphic image file, drawing, video game, motion picture film, or similar visual representation or image, book, pamphlet, magazine, printed matter, or sound recording. 
(2)The term material that is harmful to minors means any pornographic communication, picture, image, graphic image file, article, recording, writing, or other pornographic matter of any kind that is obscene or that— 
(A)the average person, applying the contemporary standards of the adult community in which the minor resides with respect to what is suitable for minors, would find, taking the material as a whole and with respect to minors of the ages that the person reasonably would expect to be exposed to the material— 
(i)is designed to appeal to, or is designed to pander to, the prurient interest in nudity, sex, or excretion, with respect to minors; and 
(ii)depicts, describes, or represents, in a manner patently offensive with respect to minors, an actual or simulated sexual act or sexual contact, an actual or simulated normal or perverted sexual act, or a lewd exhibition of the genitals or post-pubescent female breast; and 
(B)a reasonable person would find, taken as a whole, lacks serious literary, artistic, political, and scientific value for minors sufficient to overcome the pernicious effect of that material. 
(3)The term minor means an individual under the age of 18. 
(e)SeverabilityIf any provision of this section or any application of such provision to any person or circumstance is held to be unconstitutional, the remainder of this section and the application of the provision to any other person or circumstance shall not be affected. 
 
